Title: Memorandum, 15 September 1755
From: Washington, George
To: 



[15 September 1755]

After giving the necessary Orders, and collecting Returns of the Provision, Clothing, &c. at this place, and Stores at Rock-Creek, I continued to Winchester, where I arrived on the fourteenth, and sent for John Mercer, late Lieutenant of the Light Horse, and acquainted him and Deckiser, of their Promotion:

appointed Deckiser to act as Ensign under him; gave them Money, Recruiting Instructions, and ordered them to be at Alexandria by the first of October—I also acquainted Mr Gordon with his promotion; and gave him the following Orders and Instructions.
